179 S.W.3d 629 (2005)
Millet HARRISON, Jr., Appellant,
v.
STATE of Texas, Appellee.
No. 09-05-025 CR.
Court of Appeals of Texas, Beaumont.
Submitted September 12, 2005.
November 30, 2005.
*630 Todd LeBlanc, Beaumont, for appellant.
Tom Maness, Crim. Dist. Atty., Wayln G. Thompson, Asst. Crim. Dist. Atty., Beaumont, for state.
Before McKEITHEN, C.J., GAULTNEY, and HORTON JJ.

OPINION
DAVID GAULTNEY, Justice.
This is an appeal of a court order compelling continued inpatient mental health treatment under article 46.03 of the Code of Criminal Procedure. See Tex.Code Crim. Proc. Ann. art. 46.03.[1] In Millet *631 Harrison's last appeal, this Court held the record of the last hearing did not support the trial court's finding of the inappropriateness of outpatient treatment. See Harrison v. State, 148 S.W.3d 678, 689 (Tex. App.-Beaumont 2004, no pet.). On remand, the trial court held a new hearing and admitted testimony from a court-appointed expert, who concluded continued inpatient mental health treatment was required. In this appeal, Harrison argues the trial court could not consider this evidence, and if the evidence is ignored the record contains insufficient evidence to support the trial court's order. We conclude the trial court did not err in considering the evidence. We therefore affirm the trial court's order.
In October 1994 a jury found Millet Harrison not guilty by reason of insanity for the murder of his mother. Harrison, 148 S.W.3d at 679, 685. He was ordered transferred to a state hospital for inpatient treatment. Id. at 679. In the ensuing years, the trial court granted the State's applications for renewal of extended court-ordered inpatient mental health services. See Harrison v. State, No. 09-98-134 CR, 1999 WL 160825, at *1 (Tex. App.-Beaumont Mar.24, 1999, no pet.) (not designated for publication). Harrison has previously appealed from the trial court's inpatient commitment orders of February 1998, May 1999, and December 2003. Id; see also Harrison, 148 S.W.3d at 679; Harrison v. State, No. 07-99-0259-CR, 1999 WL 994378, at *1 (Tex.App.-Amarillo Nov.2, 1999, no pet.) (not designated for publication).
In the 2003 commitment hearing, two expert witnesses testified that outpatient, rather than inpatient, treatment was appropriate for Harrison. See Harrison, 148 S.W.3d at 688. However, the trial court found the proposed outpatient services were not appropriate and ordered extended inpatient mental health services. Harrison, 148 S.W.3d at 679, 689. Harrison appealed the December 2003 order and this Court reversed and remanded the case to the trial court. Id. at 689. In the 2004 opinion, this Court concluded on that record as follows:
[T]he trial court's [December 2003] finding that out-patient supervision is not appropriate is not supported by the record. Therefore, we reverse the judgment of the trial court and remand for further proceedings consistent with this opinion.
Id. at 689 (footnote omitted).
On remand, in an effort to follow this Court's opinion, the trial judge appointed Dr. Dan Roberts, a psychologist, to assist him in formulating an appropriate regimen of treatment. The trial court's order stated in part as follows:
In an Opinion delivered on October 27, 2004, the Ninth District Court of Appeals concluded that the trial court's finding that out-patient supervision was not appropriate [was] not supported by the record, and thus reversed this court's judgment and remanded for further proceedings consistent with their Opinion. Pursuant to Article 46.03, section 4(d)(4) [as referenced by the appellate court in [its opinion]], it is within the trial court's discretion to determine the appropriate regimen of medical, psychiatric, *632 or psychological care or treatment, which could include psychoactive medications. This court has appointed Dan Roberts, Ph.D . . . to conduct an evaluation of Millet Harrison for this purpose.
Based on his interview with Harrison and a review of Harrison's medical and trial records, however, Dr. Roberts reported, and then testified in the 2005 hearing, that he cannot recommend an appropriate outpatient treatment plan, and that continued inpatient treatment is required. In contrast, Dr. Self and Dr. Gripon, experts called by Harrison, again recommended outpatient treatment with the use of injectable antipsychotic medication. Based on Dr. Roberts' report and his testimony at the hearing, the trial court ordered Harrison to remain an inpatient at Rusk State Hospital.
Harrison raises four issues on appeal. In issues one and two, he argues Dr. Roberts' report and testimony were not admissible and trial counsel was ineffective in failing to object to their admission. We look to Strickland v. Washington for the "ineffective assistance of counsel" standard. See Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).[2] To establish ineffective assistance, appellant must show by a preponderance of the evidence that his counsel's representation fell below the standard of prevailing professional norms, and that there is a reasonable probability that, but for counsel's deficiency, the result of the trial would have been different. Strickland, 466 U.S. at 687, 104 S. Ct. 2052; see also Salinas v. State, 163 S.W.3d 734, 740 (Tex.Crim.App.2005)(citing Strickland, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674). Appellate review of counsel's representation is highly deferential, and a reviewing court indulges a strong presumption that counsel's conduct fell within reasonable representation. Salinas, 163 S.W.3d at 740 (citing Mallett v. State, 65 S.W.3d 59, 63 (Tex.Crim.App.2001)).
Prior to Dr. Roberts' testimony, Harrison's trial counsel objected that, in view of this Court's prior opinion, the trial court should not consider evidence concerning inpatient treatment, and that the evidence at the hearing should "only deal with outpatient treatment." The trial judge overruled Harrison's objection. When Dr. Roberts testified he did not believe outpatient treatment was appropriate, trial counsel did not reassert the objection. We do not believe on this record that further objection was necessary to inform the trial court of Harrison's position, nor do we see the failure to repeat the objection under the circumstances as inadequate assistance of counsel.
Harrison contends the purpose of the 2005 hearing was to determine a proper regimen for outpatient services. He asserts the trial court, in accepting Dr. Roberts' report and conclusions, exceeded the proper scope of the hearing. Harrison further argues Dr. Roberts' report and testimony represented a new opinion (but not new evidence) that the trial court used as a basis for making what Harrison characterizes as "the very same ruling that was reversed by this Appellate Court." In brief, he maintains Dr. Roberts' opinion was irrelevant and in conflict with this Court's 2004 holding.
However, this Court did not order Harrison's release from the trial court's supervision, nor did this Court say the trial court could not consider additional evidence *633 in the future while Harrison remained under court-ordered treatment and supervision. See Harrison, 148 S.W.3d at 689. To the contrary, as the trial court correctly noted, this Court stated, "[I]t is within the trial court's discretion to determine the appropriate regimen of medical, psychiatric, or psychological care or treatment, which could include psychoactive medications." Harrison, 148 S.W.3d at 689 n. 7. If the record at the hearing had remained the same  that is, if no additional evidence that inpatient treatment was required had been presented to the trial court  an outpatient treatment regimen would have been appropriate, given this Court's prior decision; but that is not what occurred at the 2005 hearing in this case. The trial court below was presented with additional evidence from a court-appointed expert who testified inpatient treatment was required. His report and testimony included information not presented to the trial court at the 2003 hearing. The trial court found his testimony credible. The weight to be given the evidence is within the factfinder's discretion. See City of Keller v. Wilson, 168 S.W.3d 802, 819 (Tex. 2005) (Factfinder is sole judge of the credibility of the witnesses and weight to be given their testimony.). As the court of continuing jurisdiction, the trial court could consider Dr. Roberts' report and testimony, including the evidence not previously presented in prior expert testimony. See Tex.Code Crim. Proc. Ann. art. 46.03, § 4(d)(1),(4),(5). We hold the trial judge acted within his discretion in admitting and considering the court-appointed expert's report and testimony.
Harrison also asserts his trial counsel was ineffective in failing to object when Dr. Roberts testified Harrison had previously been an outpatient before killing his mother, and had often refused his medication. Harrison says there is no evidence to support this statement. The record indicates Harrison had been under psychiatric care outside the hospital setting, and there is evidence he had, on occasion, refused his medication. Whether those refusals can be characterized as "often" goes to the weight of the evidence, not its admissibility. See Hess v. McLean Feedyard, Inc., 59 S.W.3d 679, 686 (Tex.App.-Amarillo 2000, pet. denied).
Harrison maintains his counsel was ineffective because he did not object to the order of presentation of witnesses at the hearing, and he argues the order of proceedings shifted the burden of proof at trial. We set out the exchange between the Court and State as follows:
[State:] So, my understanding is [the Court] want[s][t]he State to go ahead and go first, which is fine. What we'd like to do is we would like to ask the Court, first of all, just for purposes of the record, to take judicial notice of the report that was provided by Dr. Dan Roberts to the Court.
[The Court:] I'll do that, and I'm going to mark that as Court's Exhibit No. 1.
[State:] And what [t]he State would like to do at this point in time is we have no further matters to bring before the Court at this point; but we do reserve the right to call Dr. Roberts in rebuttal to what [defense counsel] may present, if that's okay with the Court.
The party with the burden of proof normally opens and closes the presentation of evidence. Nobles v. Employees Ret. Sys. of Texas, 53 S.W.3d 483, 490 (Tex.App.-Austin 2001, no pet.). The State presented its case first by submitting Dr. Roberts' extensive report to the trial court. Harrison then presented his case with expert witnesses and one family witness. The State followed with the rebuttal testimony of Dr. Roberts, and Harrison then recalled his two experts to respond to Dr. Roberts' *634 testimony. The order of the proceedings did not place the burden of proof on Harrison. We overrule issues one and two.
In issue three, Harrison contends his trial counsel was ineffective because he did not object to the failure to follow the procedure of Tex. Health & Safety Code Ann. § 574.009 (Vernon 2003) regarding certificates of medical examination. The trial court's hearing was governed by article 46.03. See Tex.Code Crim. Proc. Ann. art. 46.03, § 4(d),(5). In Campbell v. State, the Texas Supreme Court held that a trial court may conduct a hearing under article 46.03, section 4(d)(5), without the medical certificates required by the Mental Health Code. See Campbell v. State, 85 S.W.3d 176, 183 (Tex.2002); see Tex. Health & Safety Code Ann. § 574.001 (Vernon Supp.2005); Tex. Health & Safety Code Ann. §§ 574.009, 574.011 (Vernon 2003). The medical certificate requirements of sections 574.009 and 574.011 apply to proceedings for court-ordered mental health services initiated under section 574.001 of the Mental Health Code. Campbell, 85 S.W.3d at 183. The Supreme Court explained section 574.001 proceedings involve different concerns and "apply to a different class of individuals than do article 46.03 section 4(d)(5) proceedings[,]" which apply "only to those persons acquitted of a violent crime by reason of insanity who have been previously committed to a state mental hospital or other appropriate facility." Campbell, 85 S.W.3d at 183. The article 46.03, section 4(d)(5) proceedings are brought to determine whether insanity acquittees should be released from commitment. Campbell, 85 S.W.3d at 183. In contrast, section 574.001 of the Mental Health Code applies to persons who have not had the added protections that accompany a proceeding which results in an acquittal because of insanity. Campbell, 85 S.W.3d at 183. Because the section 574.009 medical certificates were not a prerequisite for the hearing, trial counsel was not ineffective in failing to object. Issue three is overruled.
In issue four, Harrison challenges the legal and factual sufficiency of the evidence to support the trial court's implicit finding of the inappropriateness of outpatient treatment. Again, he argues Dr. Roberts' testimony should be disregarded. Because Dr. Roberts' expert opinions and reported facts were admissible, however, we consider them in the sufficiency review.[3]
In a legal sufficiency review where the burden of proof is clear and convincing evidence, the reviewing court must consider all the evidence in the light most favorable to the finding to determine whether a reasonable trier of fact could have formed a firm belief or conviction that its finding was true. In re J.F.C., 96 S.W.3d 256, 266 (Tex.2002). The reviewing court assumes the factfinder resolved disputed facts in favor of its finding if a reasonable factfinder could do so. Id. at 266.
In a factual sufficiency review, the reviewing court considers all the evidence, both in support of and contrary to the trial court's findings. In re C.H., 89 S.W.3d 17, 27-29 (Tex.2002). The court gives due consideration to evidence that the factfinder could reasonably have found to be *635 clear and convincing. Id. at 25. The appellate court must determine whether the evidence is such that a factfinder could reasonably form a firm belief or conviction about the truth of the State's allegations. Id. We consider whether disputed evidence is such that a reasonable trier of fact could not have reconciled that disputed evidence in favor of its finding. In re J.F.C., 96 S.W.3d at 266. The appellate court retains deference for the role of the factfinder. In re C.H., 89 S.W.3d at 26.
The testimony presented by the witnesses at the 2005 hearing was in conflict, and the trial judge as factfinder was required to determine which testimony to accept as credible. See City of Keller, 168 S.W.3d at 819. Dr. Self, Harrison's psychiatrist for the past two and one-half years, testified Harrison is in complete remission; he says there have been no problems of noncompliance or behavior indicating a relapse or return of Harrison's paranoid schizophrenic condition. Dr. Self testified: "[W]hen [Harrison is] in the mental state he's been in for the last two and a half years, I have no doubt about his insight into the presence of mental illness and the need for medication." Dr. Self indicated Harrison has refused to take his "essential" medication, the psychotropic medicine, on only one occasion in the last two and one-half years. During the medication change in early 2004, he declined to take one pill of Risperdal because of pronounced side-effects. Dr. Self testified he addressed the issue and removed the oral Risperdal from Harrison's medications; Harrison was already receiving the injectable psychotropic drug. Based on his experience with Harrison, Dr. Self concluded Harrison does not have a pattern or history of refusing the psychotropic medication. Dr. Self explained, "[T]he only thing that elevates [Harrison's] risk of future dangerousness is his mental illness, and his mental illness is controllable with medication.. . . [T]he relapse with this kind of illness doesn't happen in minutes or hours. . . . [I]f he's still on his medication and he elopes, it's very unlikely that he's symptomatic[.]" However, Dr. Self also stated, "If he has relapsed his illness, he is at high risk of aggression[.]"
Dr. Self recommended the following outpatient treatment plan: use of injectable, long-acting, psychotropic medications; psychiatric care; regular contract with MHMR personnel; residing with family; and the resumption of Harrison's career. Returning Harrison to inpatient treatment, Dr. Self indicated, would amount to "warehousing."
Dr. Gripon has evaluated Harrison periodically over the last ten or eleven years. Until the late 1990s, Gripon recommended continued inpatient treatment; now he recommends outpatient treatment. Like Dr. Self, Dr. Gripon testified that Harrison, while on medication, shows no current symptoms associated with schizophrenia. Dr. Gripon testified as follows:
I found a man who, although a paranoid schizophrenic by history, his condition is adequately treated. He is stable, and he continues to remain stable. He appeared much as he had the last couple of years in which I've evaluated him.
. . . .
Actually if you evaluate Millet Harrison from a psychiatric standpoint, you can make a diagnosis of schizophrenia in him only by history. He shows no current symptoms associated with schizophrenia.. . . So, his condition is in remission. There's no evidence of it now.
Dr. Gripon concludes Harrison's condition is a "lifelong malady. It's treatable. It's not curable. It's never going away completely." Like Dr. Self, Dr. Gripon characterizes inpatient treatment at this stage as "warehousing" and does not "think the *636 hospital has anything to offer [Harrison] any longer." Gripon indicated his willingness to be part of an outpatient plan and to administer Harrison's medication on a regular basis. He agreed the outpatient treatment plan should include court-ordered injectable psychoactive medications and emphasized the importance of family involvement. Dr. Gripon explained that outpatient treatment must be under court-ordered supervision because he says "there are no guarantees." He testified, "There [are] certain probabilities, though. What you need is a plan that has the potential for being effective, and then you have to have some consequence or some kind of alerting of individuals if that were not the case." Dr. Gripon indicated that any relapse and resumption of Harrison's illness would be gradual, and he believes "our system could find [Harrison] in that period of time." However, Dr. Gripon agreed the only guarantee is "a forced environment."
Diane Randle, Harrison's niece, testified Harrison would reside with her. She indicated she would report to the authorities if Harrison "is an hour gone missing," but she also acknowledged there would be periods during the day she would not be around to supervise him. She said other family members could be available to stay with Harrison during those hours.
Dr. Roberts, a clinical psychologist, does not agree with the assessments of Dr. Gripon and Dr. Self. Dr. Roberts' report and testimony evidence a continuing pattern of Harrison's behavior that confirms the likelihood Harrison will cause serious harm to others. Dr. Roberts testified Harrison has distorted his record to appear less dangerous in hopes of effecting an eventual release from inpatient treatment at the state hospital. The behavior, as described by Dr. Roberts, involves Harrison's consistent misrepresentation of his medical history to others, his history of failure to take medication when being treated outside a hospital setting, and his manipulation of mental health staff.
Dr. Roberts described the notes of a Vernon State Hospital psychologist who indicated Harrison was "dissembling" and not providing accurate information about his own history. Roberts explained that Harrison represented to mental health staff members, as well as to the court in earlier testimony, that he had gone nineteen years without any problems after the 1975 mental illness diagnosis, and that it was only after a doctor took him off medication that he suffered a relapse and killed his mother. Dr. Roberts testified Harrison's representations are not true. Rather than a nineteen year period without mental illness, Dr. Roberts' review of the records revealed Harrison was in a mental hospital five times after his first hospitalization with the paranoid schizophrenic illness in 1975. One hospitalization was precipitated by Harrison's choking his mother as she lay in her bed. Another relative in the house pulled Harrison off his mother, called the police, and took him to the hospital. Another time Harrison argued with his sister and choked her. Police took him to the hospital. Dr. Roberts reported that after Harrison killed his mother and, while he was a patient at Vernon State Hospital, Harrison threatened to cut off a staff member's head, physically attacked a staff member, and threatened to kill other staff members. Dr. Roberts also noted the records indicate Harrison has been upset on "several occasions"  yelling and cursing at employees and on one occasion banging on the door; yet Harrison has consistently represented himself as being compliant without problems.
According to Dr. Roberts, Harrison has over the years given misleading responses. One example cited by Dr. Roberts is Harrison's *637 comment in the mid-1990's to a hospital staff member that although he would have to admit he had the condition of schizophrenia, he needed to stop talking as if he had an active case; he said he would do whatever it took to get out of the hospital. Roberts says a year or so after that medical record notation, the records reflect the psychologist felt Harrison was providing false information about his background and was attempting to pass the dangerousness review with the hospital.
Citing another example of Harrison's history of misleading responses, Roberts indicated Harrison has testified he had "maintained very well" on his medicine before the killing. However, as Roberts explained, "[O]n several occasions at least, the records indicate from the Beaumont Neurological Hospital that his family members have been encouraging him to take his medicine and were upset that he was not taking his medicine and they couldn't make him." Roberts explained that as long as Harrison remains an inpatient, as he has since the killing, compliance is not an issue, because he is monitored and required to take his medicine. However, Roberts pointed out that Harrison's history indicates that when he is not in a facility, he does not always comply with medication requirements. Dr. Roberts explained, "[I]t's very common for people with paranoid schizophrenia to stop taking their medicine." Dr. Roberts also stated, "The last time he was an outpatient Mr. Harrison demonstrated a pattern of not always taking his medicine as prescribed. He has avoided it, refused it, or forgotten to take his medicine as prescribed on a number of occasions when he has been treated as an outpatient." Based on the records, Roberts concluded the compliance-with-medication claim is misleading and distorted. He testified Harrison is "going to be dangerous to people who are close to him."[4]
Dr. Roberts noted certain recent paranoid tendencies that he believes show Harrison is not in remission. In his report, Roberts commented as follows on his review of early 2004 medical records:
On January 29, 2004 Dr. Self again noted that he believed that the patient could be counted on to come forward with the emergence of any new symptoms. A multi-disciplinary case conference note on February 20, 2004 indicated that his [Harrison's] continued residence at state hospital had been *638 causing depression. Soon after that other records reflect that he began to exhibit some paranoia. There are no indications in the notes that he came to his physician or any other staff member to report these symptoms or to discuss their implications. (emphasis in Dr. Roberts' report).
Roberts again noted paranoid tendencies when he interviewed Harrison in December 2004, prior to the January 2005 hearing. Harrison described how certain events in his life "pointed to a conspiracy, that the government had it in for him and people like him and his family." When Roberts asked Harrison about hospital staff comments in 2001 that described paranoid comments, Harrison acknowledged he had made the comments, but he minimized their significance. In early 2004 Harrison's medication was changed from Prolixin Decanoate to Risperdal Consta, a second generation antipsychotic. During that time, Dr. Self "observed him to be unusually kind of talkative, rambling, what I characterized as paranoid, but by that, I did not imply delusional but just suspicious statements one time that I saw him, on the 8th of March." Although Dr. Self acknowledged Harrison's conduct could suggest Harrison was still suffering from paranoid schizophrenia symptoms, Dr. Self ultimately attributed the "change in [Harrison's] mental state" to the change in medication. Dr. Self has concluded Harrison is in "full remission." However, Dr. Roberts believes Harrison is not in remission. In addition to his concerns about Harrison's continued paranoid tendencies and history of noncompliance-with-medication in outpatient treatment, Dr. Roberts also expressed concern about Harrison's dangerousness: "[H]is aggressive behavior over the years, the fact that his aggression is largely dependent on his delusional beliefs, the fact that he still seems to be delusional, the fact that evidence has indicated in the past he becomes delusional fairly quickly when he gets off his medicine" and "the fact that he remains paranoid schizophrenic[.]"
Dr. Roberts testified that if Harrison is not continued in inpatient treatment, he will in all likelihood experience a deterioration, and that will result in a serious or considerable risk to members of the public. Dr. Roberts testified Harrison would likely become dangerous outside the hospital setting and is likely to cause serious harm to others. As the factfinder in this case, the trial court is the judge of the credibility of the witnesses and the weight to be given their testimony. See City of Keller, 168 S.W.3d at 819. The trial court found Harrison is mentally ill and as a result of his mental illness is likely to cause serious harm to others. No one disputes that Harrison suffers from "chronic paranoid schizophrenia," and he killed and mutilated his mother under the influence of that mental illness. The record reflects there is currently no cure for his illness, and without antipsychotic medication he is likely to cause serious harm to others. We conclude there is clear and convincing evidence in the record of the 2005 hearing from which the trial court reasonably could have formed a firm conviction that Harrison continues to meet the inpatient criteria for involuntary commitment. Considering the clear and convincing evidence presented on rehearing, the trial court did not err in ordering continued inpatient treatment. See Tex.Code Crim. Proc. Ann. art. 46.03, § 4(d); see also Tex. Health & Safety Code Ann. § 574.035(e)(1) (Vernon Supp. 2005); see In re J.F.C., 96 S.W.3d at 266.
We overrule issue four. The trial court's judgment is affirmed.
AFFIRMED.
NOTES
[1]  See Act of May 18, 1977, 65th Leg., R.S., ch. 596, § 2, 1977 Tex. Gen. Laws 1458, 1467-69 (amended 1983, 1989, 2001, 2003). The Texas Legislature repealed article 46.03 in 2005 and amended the Code of Criminal Procedure to add "Chapter 46C. Insanity Defense." The 2005 amendment says that it applies "only to an offense committed on or after the effective date of this Act. An offense committed before the effective date of this Act is covered by the law in effect when the offense was committed, and the former law is continued in effect for that purpose." Act of May 27, 2005, 79th Leg., R.S., ch. 831, §§ 1, 2,5, 2005 Tex. Gen. Laws 281, 2853-54.
[2]  Although involuntary commitment is a civil rather than a criminal matter, the criminal standard for ineffective assistance of counsel applies. See In re Protection of H.W., 85 S.W.3d 348, 355-56 (Tex.App.-Tyler 2002, no pet.).
[3]  We review the trial court's findings under legal and factual sufficiency standards. See Campbell v. State, 125 S.W.3d 1, 4-5 (Tex. App.-Houston [14th Dist.] 2002, no pet.)(clear and convincing evidence); Tex. Health & Safety Code Ann. § 574.035(a) (Vernon 2003) ("clear and convincing evidence"). The parties have not briefed any other standard of review. Other than as we have done in issues one and two, we do not consider it necessary in this case to address whether a different standard of review may apply to discretionary decisions by the committing court. See Tex. Code Crim. Proc. Ann. art. 46.03 § 4(d)(4),(5).
[4]  Based on his review of the records, Roberts described the weeks leading up to the killing of Harrison's mother as follows:

He stopped taking his medicine, he's forgotten to take it and he's refused to take it on a number of occasions. When he was hospitalized in 1993, December, a month before his mother was killed, he had seen Dr. Hunsucker in Houston who had agreed, not recommended but had agreed for a trial of no medicine. So, he stopped taking it. He was placed in the hospital. He agreed in his hearing at the hospital to follow whatever treatment recommendations Dr. Bailey made for him. Dr. P.W. Bailey was his attending physician there. He agreed to take his medicine. They sent him home. He didn't take his medicine. He did go back to Houston to see Dr. Hunsucker again on January 6, 1994. Dr. Hunsucker asked him to take his Loxitane and to come in in a week or so for another meeting and to bring his family. He did return about two weeks later for another meeting-well, he declined to take the Loxitane. He didn't want to take it then; so, he didn't.
He came back in two weeks on the 19th, I believe, without the family members. He told the doctor that they had settled everything and that everything was cool with the family. Dr. Hunsucker again mentioned the Loxitane; and he said, no, he didn't want to take it, that he was doing fine without it. I think he did agree to take some Cogentin for a little while, but that's not an antipsychotic medicine. Less than two weeks after that, the murder occurred.